Citation Nr: 0946160	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1944 to November 1946 and from February 1947 to 
January 1968.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Winston-Salem Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued to rate the Veteran's 
bilateral hearing loss as 50 percent disabling and tinnitus 
as 10 percent disabling.  At the same time, the RO denied 
entitlement to TDIU.  On his August 2007 Form 9, the Veteran 
specifically limited his appeal to the bilateral hearing loss 
and TDIU claims as further evidenced by the November 2009 
written brief presentation.  Therefore, the matter seeking an 
increased rating for tinnitus is not before the Board.  On 
his August 2007 Form 9, the Veteran also requested a Board 
hearing.  In August 2009, the Veteran withdrew his hearing 
request. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his August 2007 Form 9, the Veteran indicated that his 
hearing loss had worsened since his VA examination in May 
2006.  Subsequent records supported the Veteran's 
contentions.  An April 2007 VA audiological evaluation 
included uninterpreted graphic representations of audiometric 
data that suggested that the Veteran's hearing loss increased 
in severity since the May 2006 VA audiological evaluation.  
On the May 2006 VA examination, the Veteran's hearing loss 
was described as moderate to severe in the right ear and in 
April 2007, his right ear hearing loss was described as 
moderate to profound.  The Board notes that VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  As such, an additional VA 
examination to determine the extent of any current bilateral 
hearing loss is warranted.

In addition, the audiologist who conducted the May 2006 VA 
audio examination did not elicit information on the 
functional effects caused by the bilateral hearing loss.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
found that, in light of VA's Fast Letter No. 07-10 (April 24, 
2007) audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined 
if an extraschedular evaluation may be assigned.  Therefore, 
in order to make an accurate assessment of the Veteran's 
entitlement to consideration of an extraschedular evaluation, 
the scheduled VA examination should also address the effect 
his hearing loss has on occupational functioning.

Finally; the Board notes that any changes in the evaluation 
of the Veteran's service-connected bilateral hearing loss 
will have an impact on his claim for TDIU.  The VA has a duty 
to address all issues raised during the course of an appeal.  
Issues which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
The Board must delay reaching a determination on the claim 
for TDIU until after the increased rating claim for bilateral 
hearing loss has been adjudicated.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be asked to identify 
all medical treatment providers who have 
treated him for bilateral hearing loss since 
2006.  The RO/AMC must obtain complete 
treatment records (those not already in the 
claims folder) from all treatment sources 
identified.

2.  The RO/AMC should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  All 
indicated studies should be performed.  The 
following considerations will govern the 
examination:

a.  The claims file and a copy of this remand 
will be made available to the examiner who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

b.  In addition to performing an audiological 
examination under VA's examination protocols, 
the examiner must fully describe the 
functional effects caused by the Veteran's 
hearing disability.

3.  The RO/AMC should then prepare a new 
rating decision and readjudicate the issue on 
appeal.  The RO/AMC should consider referral 
for an extraschedular evaluation, if 
appropriate.  If any benefit sought on appeal 
is not granted in full the RO/AMC must issue a 
supplemental statement of the case, and 
provide the appellant and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



